                                                                      Case 1:20-bk-11435-MB              Doc 311 Filed 12/16/20 Entered 12/16/20 14:21:39            Desc
                                                                                                           Main Document Page 1 of 2



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                           dkupetz@sulmeyerlaw.com
                                                                        2 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com                                           FILED & ENTERED
                                                                        3 Claire K. Wu (CA Bar No. 295966)
                                                                           ckwu@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz                                                        DEC 16 2020
                                                                            A Professional Corporation
                                                                        5 333 South Grand Ave, Suite 3400                                  CLERK U.S. BANKRUPTCY COURT
                                                                          Los Angeles, California 90071                                    Central District of California
                                                                                                                                           BY Cetulio DEPUTY CLERK
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Glostation USA, Inc. and
                                                                        8 related debtors

                                                                        9                                  UNITED STATES BANKRUPTCY COURT

                                                                       10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
   Professional Corporation




                                                                       11 In re                                               Case No. 1:20-bk-11435-MB
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                          corporation, and related debtors,
                                                                       13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                         Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                       14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                              1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                       15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                              11444-MB)
                                                                       16
                                                                                                                              ORDER GRANTING DEBTORS' MOTION
                                                                       17                                                     FOR ORDER APPROVING ASSUMPTION
                                                                                                                              OF UNEXPIRED LEASE OF
                                                                       18                                                     NONRESIDENTIAL REAL PROPERTY
                                                                                                                              WITH MACERICH CERRITOS, LLC
                                                                       19                                                     (CERRITOS LEASE), AS MODIFIED
                                                                       20                                                     [Relates to Dkt. No. 274]
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            CKW 2708262v1
                                                                      Case 1:20-bk-11435-MB         Doc 311 Filed 12/16/20 Entered 12/16/20 14:21:39              Desc
                                                                                                      Main Document Page 2 of 2



                                                                        1           The Court, having considered the “Debtors' Notice of Motion and Motion for Order

                                                                        2 Approving Assumption of Unexpired Lease of Nonresidential Real Property with Macerich Cerritos,

                                                                        3 LLC (Cerritos Lease), as Modified” [Dkt. No. 274] (the “Motion”), filed by Glostation USA, Inc.,

                                                                        4 and its related debtors and debtors in possession in the above-captioned, jointly-administered chapter

                                                                        5 11 cases (collectively, the "Debtors"); the “Declaration That No Party Requested a Hearing on

                                                                        6 Motion [LBR 9013-1(o)]”; and after finding that no creditor or party in interest timely filed an

                                                                        7 opposition or request for hearing; and that notice of the Motion was timely and properly served on

                                                                        8 all necessary parties; and for good cause appearing,

                                                                        9           IT IS HEREBY ORDERED:

                                                                       10           1.      The Motion is GRANTED.

                                                                       11           2.      The Debtors are authorized to assume the Cerritos Lease (as defined in the Motion),
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 as modified by the "First Amendment of Lease Agreement (Rent Reduction)" (the "Amendment"),

                                                                       13 and to comply with all requirements of the Amendment.

                                                                       14                                                   ###

                                                                       15
SulmeyerKupetz, A




                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: December 16, 2020
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            CKW 2708262v1                                    1
